Citation Nr: 1145659	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-24 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a compensable rating for gastric ulcer, by history.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from July 1981 to April 1988 and January 1989 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Boise, Idaho, which denied a compensable rating for gastric ulcer, by history. 

When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the issue of employability has not been raised by the record as the Veteran has reported that he is working.  Further consideration of TDIU is not warranted. 


FINDING OF FACT

There is no competent and credible evidence that the Veteran's gastric ulcer is manifested by recurring symptoms once or twice a year.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for gastric ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 7304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

A November 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted in December 2009; the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination was adequate as the examiner evaluated the Veteran's current disability level and provided findings to allow for proper application of the rating criteria. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran is currently evaluated as noncompensable for gastric ulcer, by history, under Diagnostic Code 7304.   

Diagnostic Code 7304 provides ratings for gastric ulcer.  Mild ulcer, with recurring symptoms once or twice yearly, is rated 10 percent disabling.  Moderate ulcer, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations, is rated 20 percent disabling.  Moderately severe ulcer, with less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, is rated 40 percent disabling.  Severe ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114. 

Clinical treatment records show no history of recurrent symptoms.  In August 2004 the Veteran reported a history of peptic ulcer disorder diagnosed in 1988, and that it flares only related to stress for which he takes Mylanta for relief.  

An August 2006 clinic note listed the Veteran's history of peptic ulcer disease and he reported only a rare recurrence of symptoms, primarily a nausea sensation, and only under stressful periods for which he takes Mylanta.  

In August 2007 the Veteran affirmatively denied abdominal or stomach trouble and denied a history of abdominal pain.  

At an October 2008 primary care visit the Veteran did not report any abdominal or stomach complaints.  

A November 2009 medical note listed the Veteran's history of peptic ulcer disease but he affirmatively denied any abdominal or stomach trouble and a physical examination of the abdomen was normal. 

At a December 2009 VA examination the examiner noted that the Veteran was diagnosed with a gastric ulcer in November 1986 via an upper gastrointestinal (GI) series and that in December 1986 he had an esophagogastroduodenoscopy (EGD) which showed that the ulcer had healed.  The examiner noted that the Veteran stated he thought he was due an automatic 10 percent for having had gastric ulcers.  

The Veteran reported that since his treatment he does not have an appetite and sometimes gets nauseated after he eats.  He denied blood in his stool and reported no episodes of gastritis, ulcers, or gastroesophageal reflux disease (GERD).  The Veteran reported taking no stomach pills but he does take the nonsteroidal anti-inflammatory drug (NSAID) etodo[l]ac which the examiner noted to be a class of medications widely known to cause stomach problems.  He reported that his ulcers have improved since the onset and that he receives no treatment.  The Veteran denied a history of episodes of abdominal colic, nausea or vomiting, and abdominal distention, and denied any period of incapacitation due to stomach or duodenal disease.  He reported a history of nausea several times a week and denied a history of vomiting or diarrhea.  Physical examination revealed a normal abdominal examination and there were no signs of significant weight loss, malnutrition or anemia.  The examiner diagnosed gastric ulcer in remission with no effects on occupation but did note that the condition mildly effects feeding. 

The Veteran contends that he is entitled to a compensable rating for his ulcers unless examinations are conducted to prove that ulcers no longer exist.  There are no medical findings that gastric ulcers no longer exist; rather the VA examiner concluded that the gastric ulcers were in remission.  

A compensable 10 percent rating is only warranted when there are mild recurring symptoms once or twice a year.  

At the December 2009 VA examination the Veteran reported being nauseated sometimes after eating.  The Veteran is competent to report his symptomatology as it is something that he experiences through his five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But competency and credibility are not the same, and the Board finds his report of nausea symptoms to be not credible.  The Veteran's clinical history demonstrates that when seeking treatment he reported either rare occurrences or denied experiencing any ulcer symptoms.  In the two years before filing his claim, he consistently denied any abdominal or stomach problems, including in November 2009, just one month prior to the VA examination.  Only at the VA examination, after stating he thought he was "due" an automatic 10 percent evaluation, did he report any symptoms of nausea.  It is most likely that the Veteran accurately reported his symptomatology when seeking medical treatment, which reports are inconsistent with his report when he was being evaluated for an increased rating. 

Furthermore, after a thorough examination the examiner concluded that the Veteran's gastric ulcer was in remission and that his nausea was due to the NSAID drug that he is taking.  Although the examiner did find that the Veteran's condition, nausea, effected his daily feeding, the examiner based his finding on the Veteran's self-reported symptoms of nausea which the Board has found to be not credible.  
There is no competent credible evidence of record that the criteria for a compensable rating have been met, and a compensable rating is not warranted.  

The assignment of different ratings throughout the pendency of the Veteran's appeal has been considered.  However, the evidence does not support staged ratings as the Veteran's condition has never been worse then the noncompensable rating assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Extraschedular  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.



The scheduler evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected gastric ulcer but the competent evidence reflects that those symptoms are not present in this case.  Furthermore the Veteran has reported no interference with employment.   


ORDER

A compensable rating for gastric ulcers is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


